Order filed November 19, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00254-CR
                               ____________

                      ALFREDO RAMIREZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1396938


                                   ORDER

      Appellant is represented by appointed counsel, Tonya Rolland McLaughlin.
Appellant’s brief was originally due August 10, 2015. We have granted a total of
90 days to file appellant’s brief until November 10, 2015. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On November 10, 2015, counsel
filed a further request for extension of time to file appellant’s brief. Counsel did
not allege any exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Tonya Rolland McLaughlin to file a brief with the
clerk of this court on or before December 1, 2015. If counsel does not timely file
appellant’s brief as ordered, the court will issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Boyce, Busby, and Brown.